Citation Nr: 9921259	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  95-12 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for a left shoulder 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a hip disability.

4.  Entitlement to service connection for a sinus condition 
and/or allergic rhinitis.

5.  Entitlement to service connection for a deviated nasal 
septum.

6.  Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to September 
1993.

This matter is currently before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO). 

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under the provisions 
of 38 U.S.C.A. § 7105(a) (West 1991), an appeal to the Board must 
be initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished to 
the veteran.  In essence, the following sequence is required: 
There must be a decision by the RO, the veteran must express 
timely disagreement with the decision, VA must respond by 
explaining the basis of the decision to the veteran, and finally 
the veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument in a 
timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, and 20.203 (1998).

At a hearing held before the RO in April 1995, the veteran 
indicated that he was filing a substantive appeal regarding the 
following issues addressed within a December 1994 statement of 
the case: (1) entitlement to an increased evaluation for a left 
shoulder disability; (2) entitlement to a compensable evaluation 
for a calcaneal spur of the left heel; (3) entitlement to a 
compensable evaluation for carpal tunnel syndrome of the left 
wrist; (4) entitlement to service connection for a left knee 
disability; (5) entitlement to service connection for a low back 
disability; (6) entitlement to service connection for a thoracic 
spine disability; (7) entitlement to service connection for a hip 
disability; (8) entitlement to service connection for a sinus 
condition and/or allergic rhinitis; (9) entitlement to service 
connection for a deviated nasal septum; and (10) entitlement to 
service connection for a stomach disorder.  However, later in the 
veteran's testimony, he withdrew two of these claims: entitlement 
to a compensable evaluation for a calcaneal spur of the left heel 
and entitlement to a compensable evaluation for carpal tunnel 
syndrome of the left wrist.  In the future, the RO should avoid 
the use of a hearing transcript as a substantive appeal and have 
the veteran file the substantive appeal in writing.  See 38 
C.F.R. §§ 20.204 and 20.204(c) (1998). 

In a December 1998 rating decision, the veteran was awarded 
service connection for a left knee disability and a thoracic 
spine disability.  Accordingly, these claims have been granted 
and, under the guidance supplied by the U.S. Court of Appeals for 
Veterans Claims (Court) in AB v. Brown, 6 Vet. App. 35 (1993) and 
the United States Court of Appeals for the Federal Circuit in 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), no other 
outstanding question of law or fact concerning the provision of 
benefits under the law administered by the VA remains unresolved 
with regard to these issues.  Absence such questions, there is no 
matter over which the Board may exercise its jurisdiction.  
38 U.S.C.A. §§ 510(a), 7104 (West 1991).  Consequently, these 
claims are not before the Board at this time.


REMAND

In written argument prepared by the veteran's representative in 
July 1999, it was requested that the Board remand this case for 
records regarding treatment of the veteran at the Naval Medical 
Center is San Diego, California (Balboa).  In February 1995, the 
RO requested medical records from Balboa.  In a response that 
month, Balboa stated that they had no records regarding treatment 
of the veteran.  In March 1995, the RO informed the veteran that 
the attempt to obtain records from Balboa had been unsuccessful.  
In an April 1995 response, the veteran provided records which 
indicate that he has been treated on a regular basis at Balboa.  
His representative has indicated that the medical records 
obtained from the veteran regarding treatment at Balboa are 
incomplete and that an additional attempt to obtain records from 
Balboa should be undertaken.   

The Board finds that the RO's actions in this case have been 
extensive and commendable.  Unfortunately, it also appears clear 
that the record custodians reporting for Balboa were in error 
when they informed the RO that no records regarding treatment of 
the veteran at that facility were available.  The appellant and 
his representative have referred to specific additional treatment 
dates that are not covered by the records currently available.  
Therefore, an additional attempt must be made to obtain these 
medical records.  Since additional treatment records may be 
relevant to any or all of the issues on appeal, the Board must 
defer action on the complete appeal.

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  Accordingly, this 
case is REMANDED for the following development:

1.  The veteran should be requested to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his claims.  
It light of difficulties VA is having with 
obtaining medical records from Balboa, the 
veteran is respectfully requested to 
provide additional information regarding 
treatment at this facility.  Specifically, 
he should report to the best of his ability 
the dates of all treatment, the specific 
clinic or service used and the physicians 
involved with this treatment.

2.  The RO should make a second request 
with the Naval Medical Center is San Diego, 
California (Balboa) for records regarding 
treatment of the veteran from September 
1993 to the present.  The RO should either 
include with this second request a full 
summary of any response from the veteran 
concerning his treatment at Balboa, or a 
copy of the veteran's communication. 

3.  After securing any necessary 
authorization from the veteran, the RO 
should contact any other health care 
providers cited by the veteran in order to 
obtain copies of those treatment records 
which have not been previously secured.

4.  In light of any additional records 
obtained and a review of the Court's 
decisions in DeLuca v. Brown, 8 Vet. App. 
202 (1995) and Caluza v. Brown, 
7 Vet. App. 498 (1995), the RO should 
determine whether any additional VA 
examination or examinations are warranted. 

5.  After completion of the above, the RO 
should readjudicate the claims with 
consideration given to all of the evidence 
of record, including any additional medical 
evidence obtained by the RO on remand.  The 
readjudication of these claims must be 
within the analytical framework provided by 
the Court in both DeLuca and Caluza.

If the benefits sought on appeal are not granted, the veteran and 
his representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should be then returned to the Board for further 
appellate consideration.  By this action, the Board intimates no 
opinion, legal or factual, as to the ultimate disposition 
warranted. 

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).










